DETAILED ACTION
	Claims 1-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/21 has been considered by the examiner.
Drawings
Figure 1, 5A, and 5B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Paragraphs [0005] and [0009-0010] present specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because descriptive labels other than numerical are needed for figures 7-9.  See 37 CFR 1.84(o).  A proposed drawing correction or 
The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-22 will be allowed over the prior arts of record once the drawing corrections are received.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to scan element design for testability in an integrated circuit.
The claimed invention (claims 1 and 9 as representative of the independent claims) is directed to details of an apparatus and recite in part:
“…a first scan control input; 
a second scan control input; 
a scan input; 
a first tri-stable inverter controllable by a buffered version of the first scan control input and an inverted version of the first scan control input, wherein the first tri-stable inverter is to receive the scan input; 
a second tri-stable inverter controllable by a buffered version of the second scan control input and an inverted version of the second scan control input, wherein the second tri-stable inverter is to receive an output of the first tri- stable inverter; 
a memory circuitry coupled to an output of the second tri-stable inverter; 

And
“…a communication interface to allow the processor circuitry to communicate with another device, wherein the processor circuitry includes: 
a first circuitry including a first sequential circuitry and a second sequential circuitry; and 
a second circuitry to provide scan of data associated with the first circuitry, wherein the second circuitry comprises a first bit-cell and a second bit-cell, wherein a portion of the first bit-cell of the second circuitry is part of a feedback path of the first sequential circuitry, and wherein a portion of the second bit-cell of the second circuitry is part of a feedback path of the second sequential circuitry.”
The prior arts of record teach:

S. Gautam, "Analysis of multi-bit flip flop low power methodology to reduce area and power in physical synthesis and clock tree synthesis in 90nm CMOS technology," 2014 International Conference on Advances in Computing, Communications and Informatics (ICACCI), Delhi, India, 2014, pp. 570-574. This paper teaches that merging single-bit flip-flops into one multi-bit flip-flop can avoid duplicate inverters and lower the total clock dynamic power consumption. In multibit flip flops the inverters driving the 

US 10528692 to Guo et al. teach defect diagnosis/yield analysis report to be utilized to improve yields in subsequent fabrication runs, by way of providing feedback data  configured to modify the layout of elements within multibit cell(s), or by way of providing feedback data to facilitate corrective changes to process parameters utilized by the fabrication system.

US 2011/0072323 to Chong et al. teaches that during scan mode SA_clk which clocks the bit cell array and sense amplifier and also clocks the transmission gate of the primary input to a latch and the tristate inverter is not clocked so the bit cell array and sense amplifier are not operational, and tristate inverter is permanently conducting. During scan mode the multiplexer has lat_clk as its select signal and selects between inputs in response to this clock, and this clock clocks the feedback loop and the latch. 

US 2007/0300108 to Saint-Laurent et al. teaches a logic circuit with test logic that reduces power loss and delays while maintaining DFT compatibility. The test logic includes clocks and inverted clock signals that can use tristate inverters and master slave latches.

However the prior arts of record fail to teach the claimed specifics of the independent claims. As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
See objection to drawings above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111